Hinton, J.,
delivered the opinion of the court.
This is a motion to dismiss the appeal for want of jurisdiction.
The debt of the appellants, plaintiffs below, as claimed in the bill, reported by the master, and confirmed by the court in the decree appealed from, is $433.46, with certain interests and costs—in the aggregate less than $500.00. But by virtue of an endorsement on one of the exhibits in the cause, dated May 26, 1886, which purports to be an assignment to the appellants by one Tufts of a judgment in his favor for $87.53, with costs, *473&c., it is now claimed that the debt of the appellants has been enlarged beyond the sum of $500.00, and that therefore they are entitled to invoke the jurisdiction of this court. We think, however, that such is not the case.
It is true that the jurisdiction of this court, in matters merely pecuniary, extends to all cases where the matter in controversy amounts to as much as $500 or more; but by “the matter in controversy ” we mean, so far as the appellants are concerned, the matter which was in dispute between the plaintiff and respondent in the lower court, or, to adopt the words of Mr. Justice Field: “By matter in dispute” is meant the subject of litigation—the matter for which the suit is brought— and upon which issue is joined, and in relation to which jurors are called and witnesses examined.” Lee v. Watson, 1 Wall. 339. In the present case, the matter upon which the issue between these litigants was joined is less than the jurisdictional limit.
Again, this court has no original, but only appellate jurisdiction in matters merely pecuniary. As, therefore, the Tuft judgment has never been audited as a claim of the appellants, but on the contrary, has been audited as the property of Tuft, this court cannot take cognizance of it, and it constitutes no part of their claim upon this appeal. It is supposed, however, that this case is ruled by the case of Fink, Brothers & Co. v. Denny, 75 Va. R., 663. But an examination of that case shows that the master, in his report, recognized the assignment, and that the decree appealed from recognized the same. This makes all the difference; for in that case the assigned claim had been judicially determined to be the property of the appellant before the appeal of the court was taken.
It is unnecessary to pursue the subject further; the appeal was improvidently awarded, and must be dismissed.
Appeal dismissed.